 1   Dean M. Harvey (SBN 250298)
     Katherine Lubin (SBN 259826)
 2   Yaman Salahi (SBN 288752)
     Adam Gitlin (SBN 317047)
 3   Jallé Dafa (SBN 290637)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 4   275 Battery Street, 29th Floor
     San Francisco, CA 94111
 5   Telephone: (415) 956-1000
     dharvey@lchb.com
 6   kbenson@lchb.com
     ysalahi@lchb.com
 7   agitlin@lchb.com
     jdafa@lchb.com
 8
     Interim Class Counsel
 9
                                 UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11
                                      OAKLAND DIVISION
12

13
                                               Master File No. 4:19-CV-000717-JST
14
     IN RE CALIFORNIA BAIL BOND                CLASS ACTION
15   ANTITRUST LITIGATION                      DECLARATION OF JALLE DAFA IN
16                                             SUPPORT OF PLAINTIFFS’ REQUEST
                                               FOR JUDICIAL NOTICE IN SUPPORT OF
17   This Document Relates To:                 PLAINTIFFS’ OPPOSITION TO
                                               DEFENDANTS’ MOTION TO
18   ALL ACTIONS                               DISMISS

19

20                                             Judge:          Hon. Jon S. Tigar
                                               Hearing Date:   August 26, 2020
21                                             Courtroom:      2, 4th Floor
                                               Time:           2:00 p.m.
22

23

24

25

26

27

28
                                                        DECLARATION OF JALLE DAFA IN SUPPORT OF
                                                         PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
                                                                            NO. 4:19-CV-00717 (JST)
 1            I, Jallé Dafa, declare as follows:
 2            I am an associate at the law firm of Lieff Cabraser Heimann & Bernstein, LLP (“Lieff
 3   Cabraser”), Interim Class Counsel in the above-titled action. I have personal knowledge of the
 4   facts herein and, if called upon to testify to those facts, I could and would do so competently.
 5            1.     Attached hereto as Exhibit 1 is a printout of a web page entitled “How Bail
 6   Works” that contains a video entitled “Greg Padilla Bail Bonds Sacramento – FAQ.” In the
 7   video, Topo Padilla states that “[t]he premium of 10% is regulated by the California Department
 8   of Insurance. That rate cannot legally be discounted.” (quoting FAQ Video at 1:25, 1:49). It is
 9   available online at https://www.padillabailbonds.com/how-bail-works-faq/ (last visited July 12,
10   2020).
11            2.     Attached hereto as Exhibit 2 is a printout of an AIA web page entitled “About
12   AIA” that details the history and extent of the nationwide network of AIA bail agents. It is
13   available at: https://www.aiasurety.com/about/ (last visited July 12, 2020).
14            3.     Attached hereto as Exhibit 3 is a Form 990 prepared in 2005 by American Bail
15   Coalition and filed with the Internal Revenue Service.
16            4.     Attached hereto as Exhibit 4 is a printout of Golden State Bail Agent’s
17   Association’s (“GSBAA”) “Resources” web page. The web page states that Topo Padilla is the
18   President of the GSBAA’s board. The GSBAA “Resources” web page is available at:
19   https://gsbaa.org/resources/ (last visited July 12, 2020).
20            5.     Attached hereto as Exhibit 5 is an excerpt from the rate review files of the
21   California Department of Insurance with respect to a rate application filed by Defendant
22   Continental Heritage Insurance Company in 1999. It is available at
23   https://interactive.web.insurance.ca.gov/warff/front?event=rateFilingPdf&function=warffRateFili
24   ng&filingNumber=99-13986 (last visited July 13, 2020).
25            6.     Attached hereto as Exhibit 6 is an excerpt from the rate review files of the
26   California Department of Insurance with respect to a rate application filed by Defendant
27   American Contractors Indemnity Company in 1999. It is available at
28   https://interactive.web.insurance.ca.gov/warff/front?event=rateFilingPdf&function=warffRateFili
                                                                  DECLARATION OF JALLE DAFA IN SUPPORT OF
                                                     -1-           PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
                                                                                      NO. 4:19-CV-00717 (JST)
 1   ng&filingNumber=99-4688 (last visited July 13, 2020).
 2          7.      Attached hereto as Exhibit 7 is an excerpt from the rate review files of the
 3   California Department of Insurance with respect to a rate application filed by Defendant
 4   International Fidelity Insurance Company in 2017. It is available at
 5   https://interactive.web.insurance.ca.gov/warff/front?event=rateFilingPdf&function=serffRateFilin
 6   g (last visited July 13, 2020).
 7          8.      Attached hereto as Exhibit 8 is an excerpt from Continental Heritage Insurance
 8   Company’s 2014 Report entitled “Management’s Discussion & Analysis of Financial Condition
 9   and Results of Operation” filed with the CDI, which was previously downloaded from the
10   California Department of Insurance’s website at
11   https://interactive.web.insurance.ca.gov/companyprofile/companyprofile?event=financialStateme
12   ntEvent&doFunction=annualStatementsHome, but which is no longer available online.
13          9.      Attached hereto as Exhibit 9 is the Report on Examination as to the Condition of
14   the Allegheny Casualty Company as of December 31, 2015. Robert A. Pietras, Examiner-In-
15   Charge and Certified Financial Reviewer from the New Jersey Department of Banking and
16   Insurance (“NJDBI”), prepared the report. It is accessible on the NJDBI’s website at
17   http://state.nj.us/dobi/division_insurance/solvency/finexam_rpt13285allegheny2015.pdf (last
18   visited July 12, 2020).
19                                            *        *      *
20          I declare under penalty of perjury under the laws of the United States that the foregoing is
21   true and correct.
22          Executed on the 13th of July, 2020, in Los Angeles, California.
23

24                                                         /s/ Jallé Dafa
                                                           JALLÉ DAFA
25

26

27

28
                                                                  DECLARATION OF JALLE DAFA IN SUPPORT OF
                                                    -2-            PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
                                                                                      NO. 4:19-CV-00717 (JST)
 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on July 13, 2020, I caused the foregoing to be electronically filed and

 3   served with the Clerk of the Court using the CM/ECF system to all parties of record.

 4

 5                                              /s/ Jallé Dafa
                                                Jallé Dafa
 6                                              LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                 DECLARATION OF JALLE DAFA IN SUPPORT OF
                                                    -3-           PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
                                                                                     NO. 4:19-CV-00717 (JST)
